DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of compound P1 in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the ground(s) that there is a common core.  This is not found persuasive because the dashed portion does not take into account variables A (CH or N) and Q (four different genera Q1-Q4).  As a courtesy to applicants, a search query accounting for all variables of formula (I) was used to search STN registry and hcaplus.  

    PNG
    media_image1.png
    122
    200
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    603
    media_image2.png
    Greyscale


Information Disclosure Statement
The information disclosure statement filed 11 March 2020 is acknowledged and considered.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  In claim 1, alternative forms are inconsistent with the preamble (“A compound”) of the claim; and in claims 2-7, extraneous language is present.  In claim 1 and its dependent claims, the alternative forms of a compound of formula (I) should be recited in a singular tense and separate of one another.  The language “and agrochemically acceptable salts, stereoisomers, enantiomers, tautomers and N-oxides of the compounds“ should be recited as --or an agrochemically acceptable salt, stereoisomer, enantiomer, tautomer and N-oxides of the compound--.  In claim 2-7 extraneous language “wherein A, X, R1, R2, G2, R7 and R8 are as defined under formula I in claim 1“ is present because they recited variables are not further limiting from parent claim 1.  Unless a variable is being further limited in a dependent claim, there is no need to restate that the variables are the same.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8, and 10, the text "in particular" and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the text are part of the claimed invention.  The metes and bounds of each variable using this text renders the respective variable unclear.  For example, in claim 6, do applicants desire to claims both CH or N for variable A, or do they just want to recite N for variable A?  The same type of logic applies to the following variables: X and R2 in claim 6; R8 in claim 9; and variable A in claim 10.  See MPEP § 2173.05(d).
Conclusion
Claims 1-18 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  EDMUNDS (WO 2016071214, published 12 May 2016, cited in IDS) describes P2 (page 102).  This compound neither anticipates nor renders obvious a compound of claim 1 because a phenyl ring cannot be connected to the phenyl ring of formula (I) where variable A is CH.  

    PNG
    media_image3.png
    150
    628
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699